                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                          WACO DIVISION
MATCH GROUP, LLC                           §
                                           §     CIVIL NO:
vs.                                        §     WA:18-CV-00080-ADA
                                           §
BUMBLE TRADING INC.                        §

                ORDER SETTING MARKMAN HEARING
        IT IS HEREBY ORDERED that the above entitled and numbered case is set for
MARKMAN HEARING in Courtroom 5, on the Sixth Floor, United States Courthouse, 501
West Fifth Street, Austin, TX, on Friday, June 07, 2019 at 09:00 AM. All counsel must
appear at this hearing.

       IT IS SO ORDERED this 22nd day of April, 2019.




                                           ______________________________
                                           ALAN D ALBRIGHT
                                           UNITED STATES DISTRICT JUDGE
